Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a Continuation of application 16741417, now Patent 11063991 which is a Continuation of application 15317896, now Patent 10536489.
Status of Claims
This action is responsive to application filed on May 28, 2021 where Applicant presented claims 1-20. Claims 1-20 are pending examination.
Drawings
Drawings filed on 5/28/21 are acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10536489 and rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of Patent No 11063991.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variations of each other.
For the nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10536489:
As a representative example, claim 1 of the instant application along with claim 1 of Patent ‘489, contain overlapping and equivalent limitations which are obvious variations of each other. Limitations such as those related to obtaining information of a WebRTC server from a subscriber identity module, transmitting a request for access to WebRTC service from the server, receiving an instruction related to accessing the service, generating a session request with a characteristic parameter, transmitting the request, receiving a second set of characteristic parameters related to a second terminal, and establishing the session between the first and second terminals, are all overlapping limitations between the instant application and the patent. The main difference being the instant application recites that the information is an address, while the patent recites that the information is an identifier. These recitations are seen to be obvious variations of one another and would be obvious for one of ordinary skill in the art to modify the patented claim by obtaining an address which identifies the WebRTC server in the course of establishing the session. The bottom of column 5 of Patent ‘489 further teaches the prefix for the home network domain name. Without a terminal disclaimer, the patented claims will preclude issuance of the instant application.
For the nonstatutory double patenting as being unpatentable over claims 1-10 of Patent No 11063991:
As a representative example, claim 1 of the instant application along with claim 1 of Patent ‘991, contain overlapping and equivalent limitations which are obvious variations of each other. Limitations such as those related to obtaining address of a WebRTC server from a subscriber identity module, transmitting a request for access to WebRTC service from the server, receiving an instruction related to accessing the service, generating a session request with a characteristic parameter, transmitting the request, receiving a second set of characteristic parameters related to a second terminal, and establishing the session between the first and second terminals, are all overlapping limitations between the instant application and the patent. Claim 3 of Patent 991 further teaches the prefix for the home network domain name. Without a terminal disclaimer, the patented claims will preclude issuance of the instant application.
Independent claims 8 and 15 of the instant application are slight variations of claim 1 and rejected based upon the same rationale as shown above. The limitations of the dependent claims of the instant application are similarly found to have their equivalents in the dependent claims of Patents ‘489 & ‘991 respectively, and are deemed to be obvious variations over them. 

Claims 1-20 provisionally rejected on the ground of obviousness type nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17334396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
As a representative example, claim 1 of the instant application along with claim 1 of copending Application ‘396, contain overlapping and equivalent limitations which are obvious variations of each other. Limitations such as those related to obtaining information of a WebRTC server from a subscriber identity module, transmitting a request for access to WebRTC service from the server, receiving an instruction related to accessing the service, generating a session request with a characteristic parameter, transmitting the request, receiving a second set of characteristic parameters related to a second terminal, and establishing the session between the first and second terminals, are all overlapping limitations between the instant application and the patent. The main difference being the instant application recites that the address is a string of characters stored in the SIM, while the copending Application recites that the address is a string of characters obtained by adding a predetermined prefix to a home network domain. These recitations are seen to be obvious variations of one another and would be obvious for one of ordinary skill in the art to modify the patented claim by obtaining an address which identifies the WebRTC server according to certain identifying features of the server. Furthermore, at least claim 3 of copending Application teaches the string obtained from the SIM. Without a terminal disclaimer, the patented claims will preclude issuance of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
April 18, 2022